                Case: 18-14388        Doc: 51     Filed: 10/23/20      Page: 1 of 2



Dated: October 23, 2020

The following is ORDERED:




              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA
 In Re:
                                                                  Case No. 18-14388-SAH
 MELODY NAKINA LEWIS,
                                                                        (Chapter 7)
                                           Debtor

                Order Authorizing Award of Attorney’s Fees
       Attorney Kevin M. Coffey, counsel for the Trustee, presents his Final Application for
Compensation, seeking approval of his attorney’s fees in this case, and said counsel represents that
no interested party has objected to the Application; that said attorney fee application meets the
requirements of Bankruptcy Rule 2016; and that said fees are reasonable and necessary.
         Counsel for the Trustee further represents that the application was filed on October 1,
2020, and was properly served on all parties in interest pursuant to Local Bankruptcy Rule 9007-
1; that the last date for filing objections was October 22, 2020; that said date has passed with no
objection thereto being served and filed; and, therefore, the application should be, and hereby is,
granted.
       IT IS THEREFORE ORDERED that the Trustee, Kevin M. Coffey, is authorized to pay
attorney Kevin M. Coffey the sum of $5,692.50, which represents fees incurred herein.

The findings of fact in this Order are based upon representations of counsel. Local Rule 9013-1.L.1
                                                # # #
                  Case: 18-14388            Doc: 51        Filed: 10/23/20    Page: 2 of 2



Signature Page to Order Authorizing Award of Attorney’s Fees

                                                          OFFICE OF THE UNITED STATES TRUSTEE,
 APPROVED:                                                United States Trustee



 s/ Kevin M. Coffey                                       By: s/ Marjorie J. Creasey
 Kevin M. Coffey, OBA #11791                                  Marjorie J. Creasey, OBA #17819
 HARRIS & COFFEY, PLLC                                        Office of the United States Trustee
 435 N. Walker, Suite 202                                     215 Dean A. McGee, Room 408
 Oklahoma City, Oklahoma 73102                                Oklahoma City, OK 73102
 (405) 235-1497                                               405-231-4393/231-5958 [fax]
 Fax: 405/606-7446                                            Marjorie.creasey@usdoj.gov
 Email: kevin@harrisandcoffey.com
 Chapter 7 Trustee




                                                      2
